UNITED STATES DISTRICT COURT

MII)DLE DISTRICT OF LOUISLANA

DANA J. ST. GERMAIN AND CIVIL ACTION
CATHERINE B. ST. GERMA.IN

VERSUS

D]XIE MOTORS, LLC D/B/A D]XIE NO.: 16~00695-BAJ-EWD

MOTOR SUPERSTORES, ET AL.

RULING AND ORDER

Before the Court is Defendant Forest River, Inc.’s Motion for Summary
Judgment (Doc. 34). The motion is unopposed Also before the Court is Defendant
Dixie Motors, LLC’s Motion Joining in and Adoption of Forest River, Inc.’s Motion for
Summary Judgment. (Doc. 35). For the reasons stated below, the Court GRANTS
Forest River Inc.’S Motion for Summary Judgment, and DENIES Summary
Judgement as to Dixie Motors, LLC.
I. FACTUAL BACKGROUND

Dana J. St. Germain and Catherine B. St. Germain (“Mr. St. Germain and Mrs.
St. Germain, respectively; collectively “Plaintiffs”) Eled a Petition for Damages on or
about September 19, 2016 against Dixie Motors, LLC dfb/a Dixie RV Superstores, and
Forest River, LLC (“Dixie” and “Forest River” respectively; collectively “Defendants”)
in the 19th Judicial District Court for East Baton Rouge Parish. (Doc. 1-1). In the

Petition for Damages, Plaintiffs allege that on or about September 16, 2015, a motor

vehicle accident occurred between Mr. St. Germain and a vehicle owned by Master
Vac Industries driven by Joseph A. Babin, III (“Babin”). (Id. at p. 2).

Mr. St. Germain alleged that he was towing a Forest River 2015 Coachmen
Travel Trailer (the “trailer”) at the time of the incident, when the trailer suddenly
became unstable causing him to lose control of his Vehicle, cross into the opposite
travel lane and strike Babin’s vehicle. (Id.). Both the trailer and the vehicle being
used to tow the trailer were consumed by fire and destroyed (Id.). Plaintiffs aver that
the loss of stability was caused by tire depressurization associated with a defective
trailer rim. (Id. at pp. 2-3). Plaintiff alleges that Defendants knew or should have
known about the hazards associated with the trailer and failed to take precautionary
measures to avert or eliminate the hazard. (Id. at p. 3). Plaintiffs also assert that Mr.
St. Germain took all reasonable efforts to avoid the collision, however he was unable
to do so due to the catastrophic failure of the tire cause by the defective rim, and
therefore is not liable for the resulting injuries and damages (Id.).

Mr. St. Germain also claims that he suffered numerous injuries and property
damage as a result of the accident (Id. at pp. 3-4). Mr. St. Germain certifies that at
the time of the accident, Dixie was covered by a policy of general liability insurance
issued by ABC lnsurer, and Forest River was covered by a policy of general liability
insurance issued by DEF Insurer. (Id. at p. 4). Plaintiffs also allege that Mrs. St.
Germaine suffers from loss of consortium with Mr. St. Germain and has suffered

emotionally having witnessed Mr. St. Germain’s pain and suffering (Id.).

This matter was removed to this Court in October 18, 2016. Forest River now
moves for the entry of an Order granting summary judgment.
II. ARGUMENTS

A. Forest River’s Motion for Summary Judgment

Forest River first argues that it cannot be held liable for any damages the rim’s
failure may have caused, as it did not manufacture the rim which Plaintiffs claim
caused the accident. (Doc. 34-1 at pp. 10-11). Forest River claims that it is undisputed
that it installed the factory rims, manufactured by LionsHead Specialty Tire and
Wheel, L.L.C. (“LionsI-Iead”), on the trailer at its factory in Indiana before releasing
it to Dixie, from whom Plaintiffs purchased it.

Forest River alleges that on or about July 29, 2015, Plaintiffs brought the
trailer to Dixie and complained that the front passenger-side rim was cracked, and
that the tire would not hold air. (Id. at p. 3). On that same day, a repair invoice was
issued by Dixie which stated: “Complaint: C!S Tire Lug Snapped of (sic) Axle and Rim
is Cracked.” (Id. at p. 3). Forest River alleges Dixie inspected the front-passenger side
rim and found the crack. (Id. at p. 4). Forest River avers that no other invoices reflect
any other complaints about cracks on any other of the rims. (Id.). Dixie removed the
front passenger side rim and replaced it with a new one also manufactured by
LionsHead. (Id. at p. 6). Forest River further claims that it is uncontroverted that
Dixie purchased the tire and rim directly from LionsHead and that the aftermarket
rim was on the vehicle at the time of the accident. (Id. at p. 11). Forest River claims

that Dixie installed the new tire and rim onto the trailer, and that testing thereafter

confirmed that the tire held air and functioned properly. (ld. at p. 6). Mr. St. Germain
was involved in the accident the same day that the repairs were made. (ld.).
Therefore, Forest River alleges that it cannot be held liable as a manufacturer for any
of Plaintiffs’ injuries, as it had no role in the purchase and installation of the rim and
tire that were on the trailer when the accident occurred

Forest River also alleges that its expert, Robert Rucoba (“Rucoba”) carefully
examined the aftermarket rim and concluded that there was no evidence of a crack
or air pressure leak. (Id. at p. 12). Forest River alleges that Mr. St. Germain pointed
out specific areas of the rim that he believes caused the catastrophic failure of the
tire, and that Rucoba was unable to find any cracks or leaks in the rim. (Id.). Forest
River cites Rucoba’s report wherein Rucoba states:

The tire pressure was measured to be 41 psi . . . Mr. St. Germain applied

a soap solution to the “cracked" area to demonstrate the air loss at the

crack. . . over the duration of several minutes, l did not observe a crack

or air loss in the wheel during Mr. St. Germain’s demonstration . .
(Id. at p. 13). Forest River alleges that Rucoba examined the photographs and other
evidence from the scene of the accident and found that the accident was the result of
driver error. (Id. at p. 14). Forest River claims that Rucoba’s report established that
the type of tire marks left at the scene of the accident are inconsistent with a sudden
catastrophic deflation of a tire in the manner in which Mr. St. Germain described
(ld.).

Forest River also cites the report of Dallas Cowan, PhD. (“Dr. Cowan”), board-

certified toxicologist. (Id. at p. 16). Plaintiff asserts that, having examined Mr. St.

Germain’s’ medical records after the accident from Our Lady of the Lake and the

Veteran’s Administration, Dr. Cowan determined that Mr. St. Germain was
significantly impaired at the time of the accident. (Id. at p. 17). Specifically, Dr.
Cowan reported, having analyzed the aforementioned medical records, that Mr. St.
Germain’s blood alcohol level was between .135% and .245%1 at the time of the
accident, and that Mr. St. Germain was taking prescription medication that should
never be mixed with alcohol. (ld.). Dr. Cowan also noted THC and benzodiazepine in
Mr. St. Germain’s urine. (ld.). Neither Dr. Cowan’s nor Rucoba’s reports have been
challenged by Plaintiffs.

Forest River argues that Plaintiffs are not entitled to their claims of economic
losses as a result of the accident under the theory of redhibition. (Id. at 18). Forest
River claims Plaintiffs cannot establish a manufacturing defect in the trailer and/or
the original rim installed by Forest River. (Id. at 19). Forest River also alleges that
the undisputed evidence offered thus far establishes that the rim did not cause Mr.
St. Germain to lose control of the vehicle. (ld.). As Plaintiffs cannot establish that a
cracked rim or other defect caused the accident, Plaintiffs are not entitled to
redhibition under Louisiana law. Finally, Forest River argues that Plaintiffs cannot
establish an express warranty or a related violation of the federal Magnusson-Moss
Warranty Act. (ld.). Forest River alleges that although these potential remedies were
briefly mentioned by Plaintiffs in the Petition for Damages, Plaintiffs failed to provide
any other evidence or facts to show that Forest River failed to comply with the

Magnuson-Moss Warranty Act. (Id. at 19).

 

1 The legal limit for blood alcohol content for the operation of a motor vehicle in Louisiana 0.08%. La.
R.S. 14:98.

B. Dixie’s Joinder in Forest River’s Motion for Sumrnary Judgrnent

Dixie does not make any arguments on its own, and merely adopts the factual
statements, law, arguments, and exhibits of Forest River, and requests summary
judgement on these grounds
III. SUMMARY JUDGMENT STANDARD

Summary judgment is appropriate “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a). “[W]hen a properly supported motion for
summary judgment is made, the adverse party must set forth specific facts showing
that there is a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
250 (1986) (quotation marks and footnote omitted). When the non-movant fails to file
a memorandum in opposition to a motion for summary judgment, a court may accept
as undisputed the facts that the movant submits in support of its motion. See
Eversley v. MBanlz Do,£lczs, 843 F.2d 1’?2, 174 (5th Cir. 1988). Even if the motion is
unopposed, the Court may not grant a motion for summary judgment unless the
moving party meets its burden. Hetze£ u. Bethlehem Steel Corp., 50 F.3d 360, 362
(5th Cir. 1995).

In sum, summary judgment is appropriate if, “after adequate time for
discovery and upon motion, [the non-movant] fails to make a showing sufficient to
establish the existence of an element essential to that party’s case, and on which that
party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986). If the non-movant fails to file a memorandum in opposition to a motion

for summary judgment, a court may grant the motion if the movant’s “submittals
ma[k]e a prima facie showing of its entitlement to judgment.” Eoersley, 843 F.2d at
174 (citing Mo:tsushita Elec. Indus. Co. U. Zenith Rcidio Corp., 475 U.S. 574 (1986);
Anderson, 477 U.S. 242; Celotex, 477 U.S. 317).
IV. ANALYSIS

A. Forest River is Entitled to Summary Judgment

Plaintiffs do not specifically cite any particular theory of recovery for their
personal injury claims against Forest River, other than submitting a list of legal
theories with no discussion as to the merits of each, and the Court finds Plaintiffs
Petition for Damages to be vague and confusing as to Forest River. Plaintiffs
generally allege that both Defendants “knew or should have known” of certain
dangers associated with the Coachmen trailer, but do not otherwise point to the
specific aspects of the Coachmen trailer that Defendants should have known were
dangerous, or cite any case law or statutory authority to guide the Court’s analysis
in making a determination concerning what Defendants knew or should have known.
Further, although Plaintiffs allege that the destabilization was caused by sudden
depressui'ization of the tire cause by a faulty rim, it is unclear if Plaintiffs are arguing
that the original rim installed by Forest River was faulty, and that it caused lasting
damage to the trailer prior to being replaced which caused the accident or if the new
rim installed by Dixie was faulty and caused the accident. The Court can determine

with some degree of certainty, however, that Plaintiffs' arguments sound in theories

available under La. Stat Ann. § 92800.53 (the “Louisiana Personal Liability Act” or
“LPLA”).

Concei'ning Forest River’s status as a “manufacturer", pursuant to the LPLA:

(1) “Manufacturer” means a person or entity who is in the business of

manufacturing a product for placement into trade or commerce

“Manufacturing a product” means producing, making, fabricating,

constructing, designing, remanufacturing, reconditioning or refurbisliing a

product. “Manufacturer” also means:

(a) A person or entity who labels a product as his own or who otherwise
holds himself out to be the manufacturer of the product
(b) A seller of a product who exercises control over or influences a
characteristic of the design, construction or quality of the product that
causes damage
(c) A manufacturer of a product who incorporates into the product a
component or part manufactured by another manufacturer
Forest River is a manufacturer under La. Stat. Ann. § 9:2800.53(c). Forest River
manufactures the Coachmen trailer. Forest River incorporates into the Coachmen
trailer rims manufactured by LionsHead. Therefore, the Court rejects Forest River’s
argument that they are not considered “manufacturers” under the LPLA.

Even if Forest River is considered a manufacturer under the LPLA, it is not
clear to the Court that Forest River shares any of the liability for he allegedly faulty
rim. lt is uncontroverted that prior to the accident, Plaintiffs took the trailer to Dixie
and had one of the factory rims replaced with another one shipped straight from the
manufacturer, LionsHead. At no point in time did Forest River take possession of
the replacement rim, nor was it “incorporated into a product” by Forest River.

Therefore, insofar as Plaintiff is alleging that the replacement rim itself caused the

accident, there can be no liability for Forest River under the LPLA.

Certain language in Plaintiffs’ Petition for Darnages leads the Court to
conclude, however, that Plaintiffs challenge the overall faulty construction of the
Coachmen trailer, which was exacerbated by the cracked rim. Plaintiffs state:

Dixie motors, LLC d/b/a Dixie RV Superstores . . . knew or at least

should have known of the hazards associated with the Coachmen trailer

and failed to take precautionary measures to avert or eliminate such
dangers

Defendant Forest River, Inc. as the manufacturer of the Coachmen

travel trailer, knew or at least should have known of the hazards and

defects in the Coachmen travel trailer that led to loss of control and
resulting damage.

(Doc. l at p. 3). However, Plaintiff provides no further arguments, evidence,
case law, or other legal authority to support its position that Forest River failed some
duty of care owed to Plaintiff regarding the Coachmen trailer. While allegations
bereft of supporting evidence may have been sufficient to survive a motion to dismiss,
the summary judgment standard requires “. . . a showing sufficient to establish the
existence of an element essential to that party’s case, and on which that party will
bear the burden of proof at trial." Celotex Corp. i). Catrett, 477 U.S. 317, 322 (1986).
Plaintiffs have provided no such proofs or responsive pleadings The Court finds that
Plaintiffs claims alleging negligence, failure to warn, breach of warranty, breach of
the Magnuson-Moss Warranty Act, loss of consortium, and other matters are equally

without the requisite documentary or testimonial evidence to create an issue of

material fact as to Forest River.

B. Dixie is Permitted to Join Forest River’s Motion for Summary
Judgement, but is not entitled to Summary Judgnient.

Fed. R. Civ. P. 20 governs the permissive joinder of parties and provides, in
relevant part:
(2) Defendants Persons--as well as a vessel, cargo, or other property

subject to admiralty process in rem--may be joined in one action as
defendants if:

(A) any right to relief is asserted against them jointly, severally,

or in the alternative with respect to or arising out of the same

transaction, occurrence, or series of transactions or occurrences;

and

(B) any question of law or fact common to all defendants will arise

in the action.
Plaintiffs allege that one or both Defendants are liable for damages caused by the
cracked rim, as both knew or should have known about the dangers that the cracked
rim presented to the trailer. Further, Plaintiffs allege that their damages occurred
as the result of a series of events involving both Defendants Therefore, the Court
finds that Dixie is permitted to join Forest River’s motion for Summary Judgement
in this matter.

The Court does not, however, find that Dixie may prevail in the motion. As
noted, the Court dismissed Forest River because Forest River did not manufacture
the rim that was originally cracked, nor did it install the new rim that was in place
at the time of the accident. Dixie, on the other hand, had far more involvement with
the trailer prior to the accident. Dixie examined the rim, found it to be cracked,
removed it, ordered and installed a new rim from Lionsl'lead, and examined the tire

and rim after the installation was complete. Given the nature and frequency of the

interaction Dixie had with the Coachmen trailer prior to the accident, the Court finds

10

that genuine issues of material fact as to Dixie’s potential liability for the accident
remain. Dixie’s Motion for Summary Judgment is denied.
V. CONCLUSION
Accordingly, for the reasons cited herein:
IT IS ORDERED that Forest River’s Motion for Summary Judgment
(Doc. 34) is GRANTED.
IT IS FURTHER ORDERED that Forest River is dismissed from this action.
IT IS FURTHER ORDERED that Dixie’s Motion for Summary Judgment

(Doc. 35) is DENIED.

,J.
Baton Rouge, Louisiana, this /S"“" day of October, 2018,

/
{§ Q .
JUDGE BRIAWACKSON

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

11

